Citation Nr: 0819165	
Decision Date: 06/10/08    Archive Date: 06/18/08

DOCKET NO.  04-24 794A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II, to include as being the result of exposure to herbicides.  


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to March 
1973.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the San Diego, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO), which in pertinent part, denied service 
connection for diabetes mellitus, type II, to include as 
being the result of exposure to herbicides.  The Board notes 
that during the course of the appeal, the veteran's claims 
file was temporarily brokered to the San Diego, California, 
VA Regional Office.  Thereafter, the case was returned to the 
Oakland, California, VARO.

In July 2006, the Board remanded the claims for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that service connection is warranted for 
his diabetes mellitus, type II, to include as being due to 
exposure to herbicides.  He explains that while aboard the 
USS Kansas City, the ship docked in Da Nang, Vietnam, and he 
went on land to an Army supply center.  

As noted, in July 2006, the Board remanded this case in order 
for the RO to determine whether the veteran actually set foot 
in Vietnam.  In remanding the claim, the Board noted that 
while it was plausible the USS Kansas City served in waters 
offshore the Republic of Vietnam and the veteran set foot in 
Vietnam, there is no probative evidence in the claims file 
that verifies the veteran actually visited the country.  The 
Board noted that "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii) (2007).  Service on a deep water naval 
vessel in waters off the shore of the Republic of Vietnam, 
without proof of actual duty or visitation in the Republic of 
Vietnam, does not constitute service in the Republic of 
Vietnam.  VAOPGCPREC 27-97.  As a result, since it was 
considered unclear as to whether the veteran actually set 
foot on land, the Board requested the RO contact the National 
Archives and Records Administration (NARA) and the Department 
of Navy to request ship logs for the USS Kansas City for the 
period of June 1969 to March 1973.  The Board also directed 
the RO to contact the NARA and request unit history and 
Operational Reports - Lessons Learned (OR-LLS) for the units 
the veteran was assigned to in Vietnam from June 1969 to 
March 1973.  

Review of the record reveals that the AMC sent a letter to 
the NARA in September 2006 requesting the above stated 
information.  The NARA responded in an October 2006 letter 
stating that the request was too lengthy for the one hour 
service they provide.  It was also noted that if the request 
was for Agent Orange, the ship logs would not provide 
documentation of whether the veteran set foot in Vietnam.  
Also of record is a service department record indicating that 
it cannot be determined if the veteran set foot in Vietnam, 
but if information is required on whether the USS Kansas City 
docked in Vietnam, the Naval Historical Center could be 
contacted with that information.  Although the AMC did 
contact the NARA regarding ship logs, unit history, and OR-
LLS for the veteran's units, the AMC failed to contact the 
Department of Navy and also failed to contact the Naval 
Historical Center to determine whether the ship docked in 
Vietnam, which was clearly noted within the record.  The 
Board notes that if the veteran's ship docked in Da Nang, 
Vietnam, such information would tend to support his 
assertions; as such, this information is pertinent.  Thus, 
the Board finds that the AMC did not fully comply with the 
Board's instructions in the July 2006 remand, thereby 
constituting a violation of Stegall v. West, 11 Vet. App. 268 
(1998).  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
again REMANDED for the following action:  

1.  Contact the Department of Navy and 
the Naval Historical Center to determine 
whether the USS Kansas City docked in Da 
Nang, Vietnam between June 1969 to March 
1973.  The AMC is directed to provide a 
copy of this remand, a copy of the 
veteran's DD Form 214 and all relevant 
service documents that will aid in the 
search.  All written correspondences sent 
and received should be incorporated into 
the claims file.  If the requested 
information is unavailable, the veteran 
should be apprised of such and given the 
opportunity to submit the requested 
information.

2.  Thereafter, readjudicate the 
veteran's claim of service connection for 
diabetes mellitus, type II, to include as 
being the result of exposure to 
herbicides.  If the claim remains denied, 
the veteran and his representative should 
be provided an appropriate supplemental 
statement of the case (SSOC), and 
afforded the opportunity to respond.  The 
matter should then be returned to the 
Board, if in order, for further appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

